Otis Hines was a colored porter who came to work for the Baltimore & Ohio Railroad Company as a strikebreaker at the time of the railroad strike in the summer and fall of 1922.- He applied to the City of Lima and received permission to act as a special policeman with the right to carry a gun, but to be compensated only by the Baltimore & Ohio.
There was some violence in and about the territory occupied by the Baltimore & Ohio. Two young men were in that neighborhood walking along the street when Hines approached them. Hines was in a nervous condition and was carrying his gun in his hand. For some reason or other the two men separated and Hines started to walk between them. Hines says one of them struck him. Two or three witnesses say no one struck him. Hines shot four (4) times, killing one of the men.
Before trial he asked for a change of venue, which was refused. He was convicted of “manslaughter.” The Court of Appeals found that the change should have been granted. The case was carried to the Supreme Court and the motion to certify was overruled, so a change of venue will be granted and the case will be retried at some other county.